DETAILED ACTION
	This Office Action is in response to the Election filed on August 15, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-17 in the reply filed on August 15, 2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mui et al. (US 7,544,556 B1).
In re claim 1, Mui et al. (fig. 9) a semiconductor device comprising: a gate structure (8) on a substrate; first and second spacer structures (9) on first and second sidewalls, respectively, opposite to each other of the gate structure; and first and second source/drain layers  (41, 42) at upper portions of the substrate adjacent to the first and second sidewalls, respectively, of the gate structure, wherein an upper surface of the gate structure has a height with reference to an upper surface of the substrate being a base level decreasing from a central portion to the first sidewall (gate structure 8 at left side toward s/d 42) and substantially constant from the central portion to the second sidewall (gate structure 8 at right side toward s/d 41).
In re claims 2-11, Mui et al. (fig. 9; col. 3, line 29 – col. 4, line 7) shows the elements of the claims including the gate structure includes a gate insulation pattern (3), a first conductive pattern (4), a diffusion barrier (multilayer 4), a second conductive pattern (5), and a gate mask (6) sequentially stacked on the substrate, wherein an upper surface of the gate mask has a height with reference to the upper surface of the substrate being the base level decreasing from a central portion to the first sidewall of the gate structure and substantially constant from the central portion to the second sidewall of the gate structure, and wherein an upper surface of the second conductive pattern has a height with reference to the upper surface of the substrate being the base level substantially constant between the first and second sidewalls of the gate structure. The first conductive pattern includes doped polysilicon, the diffusion barrier includes a metal silicon nitride, the second conductive pattern includes a metal, and the gate mask includes silicon nitride. The first and second spacer structures are not symmetrical with each other and have different shapes from each other. An uppermost surface of the first spacer structure is lower than an uppermost surface of the second spacer structure with reference to the upper surface of the substrate being the base level. An upper surface of the first spacer structure gradually decreases in height as a distance in a direction substantially parallel to the upper surface of the substrate from the first sidewall of the gate structure increases with reference to the upper surface of the substrate being the base level. The first spacer structure includes a first spacer, a first etch stop pattern, and a third spacer sequentially stacked from the first sidewall of the gate structure in a direction substantially parallel to the upper surface of the substrate, the second spacer structure includes a second spacer, a second etch stop pattern, and a fourth spacer sequentially stacked from the second sidewall of the gate structure in the direction substantially parallel to the upper surface of the substrate. Each of the first and second spacers includes silicon nitride, each of the first and second etch stop patterns includes silicon oxide, and each of the second and fourth spacers includes silicon oxide. Each of the first and second source/drain layers includes: a first impurity region including impurities having a first concentration; and a second impurity region including impurities having a second concentration greater than the first concentration, the second impurity region being in the first impurity region.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gotou (US Pub. 2012/0068270 A1) in view of Mui et al. (US 7,544,556 B1).
In re claim 12, Gotou shows (fig. 6A) a semiconductor device comprising: first, second and third gate structures (104) spaced apart from each other on a substrate; first and second spacer structures (109) on first and second sidewalls, respectively, opposite to each other of each of the first, second, and third gate structures; and first, second, third, and fourth source/drain layers (between gates) at upper portions of the substrate between the first and second gate structures, between the second and third gate structures, at one side of the first gate structure, and at one side of the third gate structure, respectively, wherein the first and second gate structures are spaced apart from each other by a first distance (W1), and the second and third gate structures are spaced apart from each other by a second distance (W2) greater than the first distance. Gotou shows all of the elements of the claims except and wherein an uppermost surface of the first spacer structure on the first sidewall of the second gate structure facing the first gate structure is lower than an uppermost surface of the second spacer structure on the second sidewall of the second gate structure with reference to an upper surface of the substrate being a base level. Mui et al. shows (fig. 9) an uppermost surface of a first spacer structure (gate structure 8, spacer 9 left) on the first sidewall of the second gate structure (9) facing the first gate structure is lower than an uppermost surface of the second spacer structure on the second sidewall of the second gate structure with reference to an upper surface of the substrate being a base level. With this configuration, self aligned contacts are properly formed on the source/drain region. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the semiconductor device of Gotou by forming the gate spacer structures having lower surfaces relative to the uppermost surfaces on certain sidewalls of the gate as taught by Mui to properly form reliable self aligned contacts on the source/drain regions between the adjacent gates.
In re claims 13-17, Gotou and Mui when combined show the remaining elements of the claims including an upper surface of the second gate structure has a height with reference to the upper surface of the substrate being the base level decreasing from a central portion to the first sidewall thereof, and substantially constant from the central portion to the second sidewall thereof. An uppermost surface of the first spacer structure on the first sidewall of the first gate structure facing the second gate structure is lower than an uppermost surface of the second spacer structure on the second sidewall of the first gate structure with reference to the upper surface of the substrate being the base level. An upper surface of the first gate structure has a height with reference to the upper surface of the substrate being the base level decreasing from a central portion to the first sidewall of the first gate structure, and substantially constant from the central portion to the second sidewall of the first gate structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US Pub. 2018/0315764 A1), Chang (US 9,530,887 B1), Jeon (US 2017/0103916 A1), and Yang (US Pub. 2011/0316093 A1) also disclose elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW E WARREN/Primary Examiner, Art Unit 2815